SYLLABUS

This syllabus is not part of the Court’s opinion. It has been prepared by the Office of the
Clerk for the convenience of the reader. It has been neither reviewed nor approved by the
Court. In the interest of brevity, portions of an opinion may not have been summarized.

                       State v. Cynthia Rivera (A-7-20) (084419)

Argued October 1, 2021 -- Decided December 29, 2021

SOLOMON, J., writing for a unanimous Court.

      In this appeal, the Court considers whether a defendant’s youth can serve as an
aggravating factor in sentencing.

        Defendant Cynthia Rivera admitted to planning and participating in the armed
robbery of Justin Garcia, resulting in serious injuries to Garcia and the murder of his
friend, Andrew Torres. At the time of the offenses, defendant was eighteen years old and
in a relationship with Martin Martinez. Defendant met and went to a motel with a friend,
Garcia, and Torres. Once there, defendant texted Martinez the name of the motel so he
could “come down . . . to commit the robbery.” Later, Martinez and another man arrived,
carrying handguns. Torres was shot and killed upon opening the door; Garcia was also
shot and wounded. Jewelry and a phone were taken from Garcia. Defendant’s friend
identified defendant, who turned herself in a few weeks later.

        Defendant pled guilty to aggravated manslaughter and assault and to conspiracy to
commit robbery. At the time of sentencing, defendant was nineteen years old with no
prior criminal history, no juvenile record, and no arrests. Defendant expressed deep
regret for her actions and told the court she had severed her relationship with Martinez,
who defendant stated was physically, mentally, and emotionally abusive to her.

        The sentencing court applied two aggravating factors -- the risk the defendant will
commit another offense, N.J.S.A. 2C:44-1(a)(3), and the need for deterrence, id. at (a)(9)
-- and two mitigating factors -- the absence of a prior record, id. at (b)(7), and willingness
to cooperate with law enforcement, id. at (b)(12). The court did not address mitigating
factor nine -- unlikeliness to reoffend -- which the State had conceded. The court
weighed aggravating factor three more heavily than the other factors, relying in large part
on defendant’s youth and finding that defendant “hasn’t had enough time to begin . . . a
history of criminal activity, which I most certainly think would have been the case.”

       Concluding that the aggravating factors substantially outweighed the mitigating
factors, the court sentenced defendant accordingly. The Appellate Division affirmed, and
the Court granted certification. 244 N.J. 183 (2020).
                                              1
HELD: A defendant’s youth may be considered only as a mitigating factor in sentencing
and cannot support an aggravating factor. On resentencing, the sentencing court should
consider mitigating factor fourteen -- that “the defendant was under [twenty six] years of
age at the time of the commission of the offense.” N.J.S.A. 2C:44-1(b)(14). The weight
to be given to that factor is within the sentencing court’s discretion.

1. Crimes are classified as first, second, third, or fourth degree in descending order of
seriousness, and each degree carries its own prescribed sentencing range. In determining
the appropriate sentence to impose within the provided range, the sentencing court must
first identify any relevant aggravating and mitigating factors set forth in N.J.S.A. 2C:44-
1(a) and (b) and explain the evidential basis for each. The court must then balance those
factors by qualitatively assessing each factor and assigning it appropriate weight given
the facts of the case. Findings of any factors must be supported by competent, credible
evidence in the record to ensure that speculation and suspicion do not infect the
sentencing process. Mitigating factors that are suggested in the record or brought to the
court’s attention should not be ignored. When the sentencing court fails to provide a
qualitative analysis of the relevant sentencing factors on the record or considers an
aggravating factor that is inappropriate to a particular defendant or to the offense at issue,
the reviewing court may remand for resentencing. Finally, the sentencing court is
required to “view a defendant as [that defendant] stands before the court on the day of
sentencing.” State v. Jaffe, 220 N.J. 114, 124 (2014). In Jaffe, the Court held that
evidence of post-offense conduct -- cooperative, rehabilitative, or otherwise -- must be
fully considered in assessing and weighing the statutory factors. Ibid. (pp. 13-16)

2. This appeal turns on the sentencing court’s consideration of defendant’s youth in
according great weight to aggravating factor three -- the risk of reoffense -- while giving
minimal weight to mitigating factor seven -- the absence of a prior record. In deciding
whether a defendant is likely to offend in the future, sentencing courts frequently look to
the defendant’s criminal history. The absence of a criminal record will not preclude
application of aggravating factor three so long as it is supported by other credible
evidence in the record; in exceptional circumstances, courts may find it necessary to
apply seemingly contradictory aggravating and mitigating factors. When doing so, the
sentencing court must explain how it reconciles those two findings by providing greater
detail as to the weight assigned to each aggravating and mitigating factor. (pp. 17-18)

3. The Court reviews cases that have noted the importance of considering youth in
making sentencing decisions. In response to those court decisions, the Legislature added
youth as a statutory mitigating factor. See N.J.S.A 2C:44-1(b)(14). (pp. 18-19)

4. To support a finding of aggravating factor three, the record must contain evidence
demonstrating a likelihood of re-offense -- be it expert testimony, or the defendant’s
criminal history, lack of remorse, premeditation, or other competent evidence. But in
making the finding here, the sentencing court engaged in impermissible speculation that
                                              2
defendant would have engaged in other criminal conduct but did not have the opportunity
to do so because of her youth. The court reached its conclusion even though defendant
had never been arrested or adjudicated delinquent as a juvenile and the State conceded
mitigating factor nine -- defendant is unlikely to reoffend. And, as in Jaffe, defendant
had taken meaningful post-offense steps towards rehabilitation. The presumption that a
defendant’s youth may have prevented the defendant from having a criminal record
cannot support a finding of aggravating factor three, and the Court therefore vacates
defendant’s sentence. The resentencing court should give due consideration to all
credible evidence in the record and all relevant sentencing factors on the day defendant
stands before the court. The court is free to apply mitigating factor fourteen. (pp. 19-22)

       REVERSED and REMANDED for resentencing.

CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN, PATTERSON,
FERNANDEZ-VINA, and PIERRE-LOUIS join in JUSTICE SOLOMON’s opinion.




                                             3
      SUPREME COURT OF NEW JERSEY
              A-7 September Term 2020
                        084419


                 State of New Jersey,

                 Plaintiff-Respondent,

                           v.

                    Cynthia Rivera,

                 Defendant-Appellant.

        On certification to the Superior Court,
                  Appellate Division.

       Argued                       Decided
   October 1, 2021              December 29, 2021


Morgan A. Birck, Assistant Deputy Public Defender,
argued the cause for appellant (Joseph E. Krakora, Public
Defender, attorney; Morgan A. Birck, of counsel and on
the briefs).

Patrick F. Galdieri, II, Assistant Prosecutor, argued the
cause for respondent (Yolanda Ciccone, Middlesex
County Prosecutor, attorney; Patrick F. Galdieri, II, of
counsel and on the briefs, and Joie D. Piderit, Acting
Assistant Prosecutor, on the briefs).

William P. Cooper-Daub, Deputy Attorney General,
argued the cause for amicus curiae Attorney General of
New Jersey (Andrew J. Bruck, Acting Attorney General,
attorney; William P. Cooper-Daub, of counsel and on the
brief).


                           1
           JUSTICE SOLOMON delivered the opinion of the Court.


      In this appeal, the Court considers whether a defendant’s youth can serve

as an aggravating factor in sentencing. In this case, defendant Cynthia Rivera,

nineteen, admitted to planning and participating in the armed robbery of Justin

Garcia, resulting in serious injuries to Garcia and the murder of Garcia’s

friend, Andrew Torres.

      In sentencing defendant pursuant to her plea agreement with the State,

the sentencing court applied two aggravating factors -- the risk that the

defendant will commit another offense, N.J.S.A. 2C:44-1(a)(3), and the need

for deterrence, id. at (a)(9) -- and two mitigating factors -- the absence of a

prior record, id. at (b)(7), and willingness to cooperate with law enforcement,

id. at (b)(12). The court weighed aggravating factor three, the risk of

reoffense, more heavily than the other factors, relying in large part on

defendant’s youth. Thus, the court concluded that the aggravating factors

substantially outweighed the mitigating factors and sentenced defendant in

accordance with that finding. The Appellate Division affirmed.

      We now reverse, vacate defendant’s sentence, and remand the matter for

resentencing. Consistent with both this Court’s precedent and the intent of the

Legislature in recently adopting youth as a mitigating statutory factor, N.J.S.A.


                                         2
2C:44-1(b)(14); L. 2020, c. 110 (effective immediately), we hold that a

defendant’s youth may be considered only as a mitigating factor in sentencing.

Additionally, we hold that on resentencing, the sentencing court should

consider mitigating factor fourteen -- that “the defendant was under [twenty

six] years of age at the time of the commission of the offense.” Of course, the

weight to be given to that factor is within the sentencing court’s discretion.

                                        I.

      We derive the following recitation of the facts from the record before the

sentencing court. At the time of the offenses that gave rise to the sentencing

question before us, defendant was eighteen years old and in a relationship with

twenty-year-old Martin Martinez. It is not clear from the record whether or

how defendant and Martinez knew Garcia, but it appears that they saw pictures

of money and jewelry Garcia posted on Instagram and hatched a plan to rob

him. Defendant contacted Garcia and then arranged to meet her friend Chelsey

Mendoza, Garcia, and his friend Torres in the Bronx. Defendant informed

Mendoza that, although the four would agree to go to the Loop Inn Motel in

Woodbridge, New Jersey, the real plan was to rob Garcia at a bodega in the

Bronx before reaching the motel.

      At the bodega, defendant and Garcia remained in the car while Mendoza

and Torres went into the store. Two unknown men then approached the car

                                        3
with guns, in what defendant believed to be an attempted robbery of Garcia,

but Garcia pulled a gun from his glove compartment and drove off. After that,

Garcia confronted defendant, accused her of setting him up, and took her

cellphone to prevent her from contacting anyone.

      Defendant, Mendoza, Garcia, and Torres then proceeded to the motel in

Woodbridge. 1 On the way to the motel, defendant was able to recover her

phone and texted Martinez the message, “he pulled on [sic] gun on me I’m

scared NJ.” Once they arrived at the motel, defendant went into the bathroom

with her phone to text Martinez the name of the motel so he could “come down

to Woodbridge to commit the robbery.” For the remainder of the evening,

Garcia, Torres, Mendoza, and defendant lazed in the hot tub and used

recreational drugs in their motel room.

      In the early morning hours, there was a knock on the motel room door.

Torres opened the door and was immediately shot and killed. Martinez and a

man named John Mingo then entered the room, both carrying handguns. One

of the men shot and seriously wounded Garcia. Defendant did not see who

shot either victim but did see Martinez “standing over [Garcia] with a gun in

his hand.” Jewelry and a phone were taken from Garcia. After fleeing the



1
  The record does not reflect where or how the parties reconvened after the
attempted robbery.
                                       4
scene, defendant, Martinez, Mingo, and Mendoza returned to the Bronx, where

they pawned the items taken during the robbery.

      Detectives identified Martinez from the name provided on the motel

front desk’s sign-in form. The search for Martinez led detectives to Mendoza,

who provided a statement recounting the night of the robbery and identifying

defendant. Arrest warrants were issued for both Martinez and defendant, but

initial attempts to locate them were unsuccessful. A few weeks later,

defendant turned herself in to authorities.

                                        II.

      A Middlesex County indictment charged defendant with first-degree

murder, felony murder, and robbery, as well as attempted murder, conspiracy

to commit both murder and robbery, and weapons offenses, endangering, and

obstruction.

      Eleven months later, pursuant to a plea agreement, defendant pled guilty

to first-degree aggravated manslaughter, N.J.S.A. 2C:11-4(a)(1), as amended

from felony murder; second-degree aggravated assault, N.J.S.A. 2C:12-

1(b)(1), as amended from attempted murder; and second-degree conspiracy to

commit robbery, N.J.S.A. 2C:5-2(a)(1) and :15-1(a)(1). In exchange for

defendant’s guilty plea and her promise to cooperate with the State, the

remaining charges were dismissed, and the State recommended an aggregate

                                        5
sentence of fifteen years’ incarceration subject to the No Early Release Act

(NERA), N.J.S.A. 2C:43-7.2.

      At her sentencing hearing, defendant admitted to planning the robbery

with Martinez, contacting Garcia, and arranging for them to meet. She further

admitted to traveling to the Loop Inn Motel, keeping Garcia occupied in

anticipation of the robbery, and communicating their location to Martinez.

Defendant also admitted that she knew Martinez was carrying a gun and

believed that he would use it in the robbery.

      Defense counsel opened by noting that defendant was eighteen years old

at the time of the robbery and “t[ook] full responsibility for everything that

occurred.” He went on to explain that, while defendant did set up the victim

with the intent to rob him, “she had no idea that these horrible, horrific results

would occur.” Even so, he told the judge that defendant was “looking to be

punished. She’s looking to go to jail.” Counsel emphasized defendant’s

substantial cooperation with the State and her lack of a criminal history as

mitigating factors.

      Defendant also spoke on her own behalf, expressing deep regret and

accepting “responsibility for [her] actions” by going to prison. Defendant also

made known to the court that she had made some substantial life changes since

her arrest. Notably, defendant severed her relationship with co-defendant

                                        6
Martinez, who defendant stated was physically, mentally, and emotionally

abusive to her. Defendant then learned she was pregnant with Martinez’s child

and, while incarcerated, gave birth to a son, who is now in the custody of

defendant’s mother. A high school dropout, defendant stated that she planned

to enroll in a cosmetology certification program upon her transfer to state

prison.

      In response to defendant’s sentencing arguments, the State submitted to

the court that the fifteen-year sentence detailed in the plea agreement was fair.

The prosecutor noted the need to deter others from crossing state lines to

commit “heinous offenses” in New Jersey as a basis for applying aggravating

factor nine -- the need to deter the defendant and others from violating the law.

The State then conceded mitigating factors seven and twelve, noting that

defendant had no criminal record and had cooperated substantially with the

State’s investigation. The State further conceded mitigating factor nine,

N.J.S.A. 2C:44-1(b)(9) (the defendant’s character and attitude “indicate that

the defendant is unlikely to commit another offense”), remarking that “every

defendant pretty much gets the benefits of mitigating factor nine when they

show remorse, so she gets that.”

      At the time of sentencing, defendant was nineteen years old with no

prior criminal history, no juvenile record, and no arrests. Her pre-sentence

                                        7
investigation revealed prolonged exposure to alcohol and prescription drugs, as

well as a history of treatment at several mental health facilities. Nevertheless,

the sentencing court found “there was a risk that [defendant would] commit

another offense.”

      The court noted that it gave “great weight to aggravating factor three,”

given that this was “a planned event, calculated, thought out and carried out,

even when . . . there was a bump in the road” at the bodega. The court further

explained,

             I would find that there is a risk that this defendant will
             commit another offense, because I attach great weight -
             - as I indicated with Mr. Martinez, reading the
             discovery and reading what’s been presented and per
             the statements provided by each, the way this case lines
             up is that this never would have happened if Ms. Rivera
             and Mr. Martinez hadn’t put it together, they hadn’t
             hatched this scheme. And to ultimately take someone
             and lure them into this level of victimization is of great
             concern to the Court and to the [S]tate as well.

The court also gave “great weight” to aggravating factor nine because of the

nature and circumstances of the offense, stating that the victims were “lured to

their demise by [defendant].” The court expressed concern with “the level of

depravity associated with [defendant]’s decision making” given that she had

one target, Garcia, but had “no problem” including a second victim, Torres,

“who wasn’t even the focus of it.”


                                         8
      The court did not address mitigating factor nine -- defendant’s character

and attitude make her unlikely to reoffend -- which the State had conceded.

The court discussed and applied mitigating factor twelve for defendant’s

“willingness to cooperate with law enforcement authorities in this particular

case.” Finally, the court addressed mitigating factor seven, lack of prior

criminal conduct. The court determined that the factor applied but found that

it should be afforded only minimal weight in light of defendant’s age:

            Per the state, I would credit her [mitigating factor
            seven], but give it minimal weight, the fact that she has
            no history of prior delinquency or criminal activity and
            led a law-abiding life for a substantial period of time
            before the commission of the present offense. She is
            [nineteen]. She’s at the beginning of her adulthood.
            She has no prior juvenile history, so to speak, but I give
            it very little weight, because I find that if she had not
            been captured in this particular instance, her mind
            frame and the way [of] her thinking and her relationship
            with Mr. Martinez, could very well have resulted in
            additional crimes being committed.

            Though I am most certainly not sentencing her for
            anything in the future that I think she could have
            committed, I am just finding that, you know, if any -- if
            nothing else, she hasn’t had enough time to begin a
            crime -- begin a history of criminal activity, which I
            most certainly think would have been the case and that
            being the reason why I gave great weight to the fact that
            the risk she’ll commit another offense, aggravating
            factor three.

      Finding that the aggravating factors substantially outweighed the

mitigating factors, the court imposed the recommended sentence: fifteen
                                        9
years’ incarceration for aggravated manslaughter; ten years for aggravated

assault; and ten years for conspiracy to commit murder, all subject to NERA,

and to run concurrently, for an aggregate sentence of fifteen years’

imprisonment with an eighty-five percent period of parole ineligibility.

         Defendant appealed her sentence, arguing that the trial court failed to

provide an adequate explanation for applying both aggravating factor three and

mitigating factor seven, which stand in counterpoise. She contended that the

sentencing judge should have given more weight to mitigating factor seven and

less weight to aggravating factor three. The State countered that the court

provided an adequate explanation and its findings were well supported by the

record.

         The Appellate Division affirmed defendant’s sentence by summary

order.

         We granted defendant’s petition for certification. 244 N.J. 183 (2020).

We also granted the Attorney General’s motion for leave to appear as amicus

curiae.

                                         III.

         Defendant contends that her sentence is excessive in light of several

errors made by the sentencing court. First, defendant challenges the great

weight that the sentencing court accorded to aggravating factor three -- her

                                          10
likelihood to reoffend. Although defendant concedes that she helped plan the

robbery, she maintains that she did not intend for anyone to be shot, and

therefore her alleged planning was an improper basis for applying aggravating

factor three to her manslaughter conviction. She further argues that the

sentencing court erred by using her youth against her, because there is no

evidence that she will go on to develop a record as the sentencing court

suggested. Defendant also asserts that youth may be considered only as a

mitigating factor at sentencing, and never as an aggravating factor. She

emphasizes that this view is supported by prior decisions of both this Court

and the United States Supreme Court, the Legislature’s addition of youth as a

statutory mitigating factor by enacting N.J.S.A. 2C:44-1(b)(14), and the widely

accepted science regarding the age-crime curve and brain development.

      Defendant also argues that the sentencing court failed to give adequate

weight to mitigating factor seven, lack of criminal history, noting that the State

conceded this mitigating factor. She alleges that the court sentenced her based

on a hypothetical future record, rather than as she stood before the court on the

day of sentencing, a first-time offender entitled to the full weight of mitigating

factor seven. Finally, defendant submits that the sentencing court erred by

failing to consider mitigating factor nine, that she was unlikely to reoffend, a

factor also conceded by the State. Defendant notes that she had no prior

                                        11
record, had cooperated with law enforcement, and was remorseful. She further

stresses that she was a new mother and no longer in a relationship with

Martinez, who was abusive and influenced her participation in the crime.

      The State counters that the sentencing court’s findings regarding the

applicable aggravating and mitigating factors are supported by competent,

credible evidence in the record. It contends that the judge appropriately

applied and accorded great weight to aggravating factor three based on the

planning involved in the crime and defendant’s dedication to carrying it out.

The State further argues that mitigating factor nine did not apply for the same

reasons provided by the judge in finding aggravating factor three. Although

the State conceded the applicability of mitigating factor nine at sentencing, it

notes that the sentencing court had an independent duty to find each factor

only if supported by the record. The State also contends that the judge

appropriately applied only minimal weight to mitigating factor seven, lack of

criminal history, as defendant had not “led a law-abiding life for a substantial

period of time.” The State maintains that any reference to defendant’s age was

merely a byproduct of the required explanation of the factor and that her youth

was not improperly used against her. Finally, the State argues that the court

was not required to treat defendant’s youth as a mitigating factor.




                                       12
      Amicus curiae the Attorney General largely reiterates and supports the

State’s arguments. The Attorney General further contends that the sentencing

court never linked defendant’s age to a predicted likelihood of re-offense and

merely relied on it to reduce the weight of mitigating factor seven. The

Attorney General ultimately argues that overturning defendant’s sentence

would disrupt the critical discretion afforded to sentencing courts and “upend”

current sentencing law.

                                      IV.

                                       A.

      We begin our discussion with the standard of review applied to trial

court sentencing decisions. On review, appellate courts are deferential to

sentencing determinations and “must not substitute [their] judgment for that of

the sentencing court.” State v. Fuentes, 217 N.J. 57, 70 (2014). The sentence

must therefore be affirmed unless (1) the sentencing guidelines were violated;

(2) the aggravating and mitigating factors found were not “based upon

competent credible evidence in the record;” or (3) “the application of the

guidelines to the facts of [the] case makes the sentence clearly unreasonable so

as to shock the judicial conscience.” State v. Roth, 95 N.J. 334, 364-65

(1984). Although “[a] sentence imposed pursuant to a plea agreement is

presumed to be reasonable,” such a sentence may still be vacated if it does not

                                       13
adhere to the sentencing provisions of our Code of Criminal Justice. Fuentes,

217 N.J. at 70-71.

      Crimes are classified as first, second, third, or fourth degree in

descending order of seriousness, and each degree carries its own prescribed

sentencing range. N.J.S.A. 2C:43-6(a). In determining the appropriate

sentence to impose within the provided range, the sentencing court must first

identify any relevant aggravating and mitigating factors set forth in N.J.S.A.

2C:44-1(a) and (b) and explain the evidential basis for each. State v. Case,

220 N.J. 49, 64 (2014). The court must then balance those relevant

aggravating and mitigating factors by qualitatively assessing each factor and

assigning it appropriate weight given the facts of the case at hand. Fuentes,

217 N.J. at 72-73.

      By requiring courts to identify and balance the mitigating and

aggravating factors, “the Code ‘established a consistent framework for guiding

sentencing discretion.’” State v. Kiriakakis, 235 N.J. 420, 437 (2018) (quoting

State v. Maguire, 84 N.J. 508, 530-31 (1980)). That framework serves “the

Code’s paramount goal of uniformity in sentencing, ensuring ‘that similarly

situated defendants receive comparable sentences.’” Ibid. (quoting Case, 220

N.J. at 63). To that end, sentencing courts must provide “a careful and




                                        14
deliberate analysis before a sentence is imposed,” grounded in “a thorough

understanding of the defendant and the offense.” Fuentes, 217 N.J. at 71.

      Findings of any factors “must be supported by competent, credible

evidence in the record” to ensure that “[s]peculation and suspicion [do] not

infect the sentencing process.” Case, 220 N.J. at 64. Mitigating factors that

are suggested in the record or brought to the court’s attention should not be

ignored. Ibid. Thus, when the sentencing court “fails to provide a qualitative

analysis of the relevant sentencing factors on the record” or “considers an

aggravating factor that is inappropriate to a particular defendant or to the

offense at issue,” the reviewing court “may remand for resentencing.”

Fuentes, 217 N.J. at 70.

      Finally, the sentencing court is required to “view a defendant as [that

defendant] stands before the court on the day of sentencing.” State v. Jaffe,

220 N.J. 114, 124 (2014). In Jaffe, the defendant was sentenced nearly a year

after pleading guilty, during which time he had made significant life changes,

including getting sober, attending support groups, finding gainful employment,

and assuming the role of “de facto” father to his girlfriend’s child. Id. at 116-

17. However, the sentencing judge declined to consider evidence of those

post-offense rehabilitative efforts in assessing mitigating factors, despite




                                        15
acknowledging that defendant’s pre-sentence report had grown “somewhat

stale.” Id. at 117-18.

      We reversed and remanded for resentencing, holding that, because “a

defendant should be assessed as he stands before the court on the day of

sentencing, . . . the sentencing court must consider a defendant’s relevant post-

offense conduct in weighing aggravating and mitigating factors.” Id. at 116.

In so deciding, we remarked that

            [t]he Code does not . . . require the trial court to ignore
            a    defendant’s     individual     characteristics     and
            circumstances. To the contrary, the Legislature listed
            as “general purposes” of the sentencing statute the
            furtherance of “the correction and rehabilitation of
            offenders,”       N.J.S.A.        2C:1-2(b)(2),         and
            “differentiat[ion] among offenders with a view to a just
            individualization in their treatment,” N.J.S.A. 2C:1-
            2(b)(6). Thus, “the Legislature codified to a certain
            extent the traditional emphasis on individualized
            sentencing,” resulting in a “tension between an
            individualized sentencing approach on the one hand,
            and the reforms aimed at sentencing uniformity on the
            other.” [(State v. Randolph, 210 N.J. 330, 346 (2012).]

            [Id. at 120-21.]

      Accordingly, evidence of post-offense conduct -- cooperative,

rehabilitative, or otherwise -- must be fully considered in assessing and

weighing the statutory factors. Id. at 124. Remand may be necessary when “a

sentencing court failed to find mitigating factors that clearly were supported by

the record.” State v. Bieniek, 200 N.J. 601, 608 (2010).
                                        16
                                       B.

      This appeal turns on the sentencing court’s consideration of defendant’s

youth in according great weight to aggravating factor three -- “[t]he risk that

the defendant will commit another offense,” N.J.S.A. 2C:44-1(a)(3) -- while

giving minimal weight to mitigating factor seven -- “[t]he defendant has no

history of prior delinquency or criminal activity or has led a law-abiding life

for a substantial period of time before the commission of the present offense,”

N.J.S.A. 2C:44-1(b)(7).

      In deciding whether a defendant is likely to offend in the future,

sentencing courts frequently look to the defendant’s criminal history. See,

e.g., State v. Dalziel, 182 N.J. 494, 502 (2005) (finding “the extent of a

defendant’s prior record” supported the sentencing court’s conclusion

regarding his risk for re-offense). We acknowledge, however, that the absence

of a criminal record will not preclude application of aggravating factor three so

long as it is supported by other credible evidence in the record. Case, 220 N.J.

at 67. That assessment “involve[s] determinations that go beyond the simple

finding of a criminal history and include an evaluation and judgment about the

individual in light of his or her history.” State v. Thomas, 188 N.J. 137, 153

(2006). For example, a sentencing judge may reasonably find aggravating




                                       17
factor three when presented with evidence of a defendant’s lack of remorse or

pride in the crime. State v. O’Donnell, 117 N.J. 210, 216 (1989).

      In exceptional circumstances, courts may find it necessary to apply

seemingly contradictory aggravating and mitigating factors. Fuentes, 217 N.J.

at 80. When doing so, the sentencing court must “explain how it reconciles

those two findings” by providing greater detail as to the weight assigned to

each aggravating and mitigating factor and how those factors are balanced with

respect to the defendant. Id. at 81. We have previously requested this type of

detailed, reasoned explanation when presented with the conflict between

aggravating factor three, risk of re-offense, and mitigating factor seven, no

criminal history. Case, 220 N.J. at 67.

                                        C.

      Because defendant’s age and youth at sentencing is central to this

appeal, we note the importance of considering youth in making sentencing

decisions. In State v. Dunbar, 108 N.J. 80, 95 (1987), we recognized that a

“defendant’s relative youth ordinarily would inure to his benefit” in a

determination of whether to apply an extended sentence. More recently, we

extended application of the factors prescribed by the United States Supreme

Court in Miller v. Alabama, 567 U.S. 460 (2012), to situations where a

juvenile is facing a term of imprisonment that is the practical equivalent to life

                                        18
without parole. State v. Zuber, 227 N.J. 422, 429-30 (2017). In doing so, we

built upon the U.S. Supreme Court’s “clear message” that “‘children are

different’ when it comes to sentencing, and ‘youth and its attendant

characteristics’ must be considered at the time a juvenile is sentenced to life

imprisonment without the possibility of parole.” Id. at 429 (quoting Miller,

567 U.S. at 465, 480). We further urged the Legislature to “consider enacting

a statute that would provide for later review of juvenile sentences that have

lengthy periods of parole ineligibility.” Id. at 430.

      In response to those court decisions, the Legislature added youth as a

statutory mitigating factor. See N.J.S.A 2C:44-1(b)(14) (effective October 19,

2020) (“The defendant was under 26 years of age at the time of the

commission of the offense.”). Recommended by “the first annual report of the

New Jersey Criminal Sentencing and Disposition Commission,” the change is

meant to “broaden the court’s consideration of age as a mitigating factor for

determining sentences.” S. Judiciary Comm. Statement to A. 4373 1 (L. 2020,

c. 110).

                                        V.

      Turning to the facts presented in this appeal, by applying and affording

great weight to aggravating factor three, risk of re-offense, the sentencing

judge relied on the nature of the offense and defendant’s role in planning the

                                        19
crime and luring the victims into a trap -- facts that were established in the

record and sufficient to support a finding of aggravating factor three. Then, in

explaining his decision to afford minimal weight to the countervailing

mitigating factor seven, the judge stated that “[defendant] hasn’t had enough

time to begin . . . a history of criminal activity, which I most certainly think

would have been the case and that being the reason why I gave great weight to

the fact that the risk she’ll commit another offense, aggravating factor three.”

      This reasoning is based on an impermissible presumption. As noted

above, findings of any aggravating or mitigating “factor must be supported by

competent, credible evidence in the record” to ensure that a defendant is not

sentenced based on “[s]peculation and suspicion.” Case, 220 N.J. at 64. To

support a finding of aggravating factor three, the record must contain evidence

demonstrating a likelihood of re-offense -- be it expert testimony, or the

defendant’s criminal history, lack of remorse, premeditation, or other

competent evidence. But in making the finding here, the sentencing court

engaged in impermissible speculation that defendant would have engaged in

other criminal conduct but did not have the opportunity to do so because of her

youth.

      The court reached its conclusion even though defendant had never been

arrested or adjudicated delinquent as a juvenile and the State conceded

                                        20
mitigating factor nine -- defendant is unlikely to reoffend. In doing so, the

court failed to provide detail about the weight assigned to each aggravating

and mitigating factor and how those factors were balanced with regard to the

defendant. See Fuentes, 217 N.J. at 81.

      The sentencing court was obliged to consider defendant as “she [stood]

before the court on the day of sentencing.” Jaffe, 220 N.J. at 124. As in Jaffe,

defendant had taken meaningful post-offense steps towards rehabilitation,

including ending her abusive relationship with co-defendant Martinez and

making educational plans. Defendant had no prior juvenile adjudications, no

arrests, and no criminal record. Defendant cooperated substantially with law

enforcement and expressed sincere remorse for her role in the crime. She

stood before the court as a first-time offender and should have been considered

as one.

      In conclusion, the presumption that a defendant’s youth may have

prevented the defendant from having a criminal record cannot support a

finding of aggravating factor three. We therefore hold that youth may be

considered only as a mitigating factor in sentencing and cannot support an

aggravating factor. Accordingly, we must vacate defendant’s sentence and

remand for resentencing.




                                       21
      On resentencing, the court should give due consideration to all credible

evidence in the record and all relevant sentencing factors on the day defendant

stands before the court. Randolph, 210 N.J. at 354. In other words, both

defendant and the State are entitled to bring all relevant factors to the court’s

attention, so long as they are supported by competent and credible evidence. 2

Also, the court on resentencing is free to consider defendant’s youth at the

time of the offense and apply mitigating factor fourteen, which was given

immediate effect in all sentencing proceedings on or after October 19, 2020.

See N.J.S.A 2C:44-1(b)(14); L. 2020, c. 110.

                                        VI.

      For the reasons expressed, we reverse the judgment of the Appellate

Division and remand for resentencing proceedings consistent with this opinion.



    CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN,
PATTERSON, FERNANDEZ-VINA, and PIERRE-LOUIS join in JUSTICE
SOLOMON’s opinion.




2
  Although the State conceded mitigating factor nine, the sentencing judge
failed to address this factor in his findings. A sentencing court is, of course,
not required to find any factor it concludes is unsupported by the record.
However, those factors which are brought to the court’s attention by counsel
should not be ignored. Case, 220 N.J. at 64.
                                          22